Citation Nr: 0940751	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-39 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In November 2008, the Veteran testified at a travel Board 
hearing.
 
In February 2009, the Board remanded the claim for additional 
evidentiary development.  


FINDING OF FACT

The competent medical evidence of record preponderates 
against finding that chronic obstructive pulmonary disease is 
etiologically related to active military service, including 
exposure to herbicides.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was neither incurred 
in, nor was aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C. F. R. 
§§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.   There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in August 2003 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in March 2006.  While the 
appellant did not receive full notice prior to the initial 
decision, after notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and the claim was readjudicated in April 2007.  
 
VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording a VA examination.  
In an August 2009 statement, the Veteran challenged the 
adequacy of the June 2009 VA examination report.  
Specifically, the Veteran alleged that the examiner did not 
perform an examination but rather asked him just a few 
questions.  The Board finds that such challenge is without 
merit.  As described in detail below, the medical report 
clearly describes that the examiner conducted a thorough 
examination which included a review of the claims folder and 
performing a physical examination.  Thus, there is no basis 
for the Board to find that the June 2009 VA examination 
report was inadequate and that a remand for further VA 
examination is not warranted.   
 
Factual Background
 
Through hearing testimony and written statements, the Veteran 
contends that he is entitled to service connection for 
chronic obstructive pulmonary disorder as a result of 
exposure to Agent Orange during his service in Vietnam .
 
The Veteran's service treatment records show treatment for 
flu-like symptoms and a viral upper respiratory infection.  
They do not show any complaints, symptoms or findings related 
to a chronic respiratory disorder.  
 
A private medical treatment record dated in 2000 shows that 
the Veteran was diagnosed as having chronic obstructive 
pulmonary disease.  The Veteran reported a history of smoking 
over two packs of cigarettes a day for the majority of his 
life and that he had quit at the age of 48.
 
In an April 2003 letter, W. K. Bostock, M.D., reported that 
the Veteran suffered from mild to moderate chronic 
obstructive pulmonary disorder.  An April 2003 pulmonary 
function test report was included with Dr. Bostock's letter. 
 
VA medical treatment reports reveal that the Veteran was a 
smoker with a 2 to 3 pack history for 25 years.  The records 
show that the Veteran uses Albuterol or levalbuterol inhaler 
for treatment of chronic obstructive pulmonary disease.  A 
pulmonary function test was conducted in July 2005.  
 
In a January 2006 treatment report, C. D. Johnson, M.D., 
noted that the Veteran did not experience any breathing 
problems or any recognized complications to Agent Orange 
exposure while in Vietnam , but that he began to develop 
breathing problems in the mid to late 1990's.  The Veteran 
was diagnosed with chronic obstructive pulmonary disease by 
history.  In a March 2006 report, Dr. Johnson continued to 
report the Veteran's service in Vietnam and his exposure to 
herbicides such as Agent Orange.  A February 2006 CT scan of 
the chest was included with Dr. Johnson's reports.
 
In a January 2009 letter, A. K. Sinha, D.O., opined that the 
Veteran's exposure to Agent Orange in Vietnam had affected 
his breathing, and that there was a high probability that his 
exposure contributed to his chronic obstructive pulmonary 
disease.  Treatment reports dated from January 2006 to 
February 2009 from Dr. Sinha were associated with the claims 
folder. 
 
The Veteran underwent a VA pulmonary consultation in November 
2008.  The physician opined that the Veteran's chronic 
obstructive pulmonary disease is most likely related to his 
history of long-term smoking.  It was also opined that there 
was no known association with Agent Orange and chronic 
obstructive pulmonary disease even when adjusted for smoking 
history. 
 
The Veteran underwent a VA respiratory examination in June 
2009.  The examiner noted that the Veteran was a long-term 
smoker.  The examiner also noted that prior chest x-rays and 
CT scan reports were reviewed and that none of the 
radiological findings were consistent with chronic 
obstructive pulmonary disease.  The examiner noted that VA 
pulmonary function tests performed in July 2005 and January 
2009 were interpreted to show a severe restrictive 
ventillatory defect, and not an obstructive defect as would 
be expected in chronic obstructive pulmonary disease.  It was 
noted that pulmonary function tests performed by Dr. Sinha in 
December 2008 also revealed very severe restriction.  The 
examiner concluded that it was less likely than not that the 
Veteran's "chronic obstructive pulmonary disease"  is 
related to Agent Orange exposure in Vietnam .  The examiner 
emphasized that following a November 2008 VA pulmonary 
consultation, a physician concluded that there was no known 
association with Agent Orange and chronic obstructive 
pulmonary disease even when adjusted for smoking history. 
 
Analysis
 
Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
A Veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to herbicide agents during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a Veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The list of diseases to which the presumption 
applies does not include chronic obstructive pulmonary 
disease.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).
 
Still, since the Veteran served in Vietnam the Board presumes 
that he was exposed to herbicides.  With regard to a current 
diagnosis of chronic obstructive pulmonary disease, the June 
2009 VA examiner questioned the validity of that diagnosis as 
findings from the various pulmonary function tests of record 
were not consistent with such a disorder.  The examiner did 
suggest that the Veteran suffered from a restrictive 
pulmonary process.  Since the record, however, does contain 
several diagnoses of chronic obstructive pulmonary disease 
and for purposes of adjudication of this claim, the Board 
will concede that the Veteran has a diagnosis of chronic 
obstructive pulmonary disease. 
 
Initially, the Board notes that the Veteran is not 
entitlement to service connection for chronic obstructive 
pulmonary disease on a presumptive basis because it is not a 
disease associated with herbicide exposure under 38 C.F.R. §§ 
3.307, 3.309.
 
Having ruled out service connection on a presumptive basis, 
the Board must consider whether there is proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  In this respect, there are both positive and 
negative medical opinions of record.
 
Dr. Sinha links the Veteran's chronic obstructive pulmonary 
disease to his exposure to Agent Orange in Vietnam .  Dr. 
Sinha, however, did not address the Veteran's long history of 
tobacco use.  Because the opinion did not consider this 
significant fact, it is of limited probative value.
 
On the other hand, the June 2009 VA examiner found no link 
between chronic obstructive pulmonary disease and his 
exposure to Agent Orange.  The Board assigns greater 
probative weight to the VA opinion because it was based upon 
a comprehensive review of the claims folders and was 
supported with clinical data and a rationale.  Furthermore, 
medical opinions from a November 2008 VA pulmonary 
consultation also do not support a causal link between the 
Veteran's chronic obstructive pulmonary disease and exposure 
to Agent Orange.   
 
It must again be noted that the service medical records are 
negative for any findings relating to a chronic respiratory 
disorder.  There is also no competent medical evidence of a 
direct link between a current lung disease and service.  
Rather,  the most probative and competent medical evidence 
establishes a relationship between the appellant's current 
respiratory disorder and his long history of smoking.  
 
The Board has considered the Veteran's lay assertions that 
his respiratory problems are the result of exposure to Agent 
Orange  during active duty service.  The Veterans contentions 
as to the etiology of this disorder is not entitled to any 
probative weight, as the record does not show that he has the 
requisite formal medical training and accreditation necessary 
to make medical diagnoses or present opinions regarding 
issues of medical causation and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
 
The preponderance of the competent medical evidence is 
against finding that the Veteran's chronic obstructive 
pulmonary disease was caused or aggravated by active military 
service, including presumed exposure to herbicides while in 
Vietnam . Service connection is therefore denied.  38 
U.S.C.A. § 5107(b).
 
 
ORDER
  
Entitlement to service connection for a chronic pulmonary 
disease, to include as secondary to Agent Orange exposure, is 
denied.
 

	                        
____________________________________________
	DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


